DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba et al. (U.S. 2014/0357021).
As to claim 1, Haba et al. disclose in Fig. 4  a semiconductor package comprising:
a package substrate (comprising “substrate” 120 and “dielectric layer” 160) (Fig. 4, para. [0082]-[0083]);
a logic chip 130/(131/132/133) disposed on an upper surface (top surface) of the package substrate (comprising “substrate” 120 and “dielectric layer” 160) and electrically connected to the package substrate (comprising “substrate” 120 and “dielectric layer” 160) (Fig. 4, para. [0084], [0085], [0087], [0089]);
a heat sink (“heat spreader” 150) disposed on an upper surface (top surface) of the logic chip 130/(131/132/133) and configured to dissipate a heat generating from the logic chip 130/(131/132/133) (Fig. 4, para. [0082], [0085], [0087]); 

As to claim 2, as applied to claim 1 above, Haba et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the heat sink (“heat spreader” 150) is electrically insulated from the package substrate (comprising “substrate” 120 and “dielectric layer” 160) (see Fig. 4).
As to claim 3, as applied to claim 1 above, Haba et al. disclose in Fig. 4 all claimed limitations including the package further comprising a conductive bump (see solder bumps/balls corresponding to “contacts” 123 in Fig. 4) interposed between the logic chip 130/(131/132/133) and the package substrate (comprising “substrate” 120 and “dielectric layer” 160) (see Fig. 4, para. [0010], [0015]).
As to claim 4, as applied to claim 1 above, Haba et al. disclose in Fig. 4 all claimed limitations including the package further comprising a conductive wire (“wire bonds” 163) extending from the memory chip 140/(141/142)  to the package substrate (comprising “substrate” 120 and “dielectric layer” 160) (see Fig. 4, para. [0089], [0092]).
As to claim 5, as applied to claim 1 above, Haba et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the package substrate (comprising “substrate” 120 and “dielectric layer” 160) comprises: an insulation substrate (“dielectric layer” 160) (Fig. 4, para. [0082]); a conductive layer (“conductive traces” 162) disposed in the insulation substrate (“dielectric layer” 160) (Fig. 4, para. [0089]); a first signal pad (see a first pad “contact” 123 corresponding to a solder bump/ball on substrate 160 in Fig. 4) disposed on an upper surface (top surface) of the insulation substrate (“dielectric layer” 160) and electrically connecting the logic 
As to claim 10, as applied to claim 1 above, Haba et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the heat sink (“heat spreader” 150) is adhered to an upper surface (top surface) of the logic chip 130/(131/132/133) by a thermal interface material (“a thermal adhesive (not shown)”, para. [0085]) (Fig. 4, para. [0085]).  
As to claim 13, as applied to claim 1 above, Haba et al. disclose in Fig. 4 all claimed limitations including the limitation wherein the heat sink includes metal (para. [0058], [0085]).
As to claim 14, Haba et al. disclose in Fig. 4  a semiconductor package comprising: a package substrate (comprising “substrate” 120 and “dielectric layer” 160) including a first pad (see a first pad “contact” 123 corresponding to a solder bump/ball on substrate 160 in Fig. 4) and a second pad (see a second pad “contact” 123 corresponding to a wire 163 or a contact 144 in Fig. 4) (Fig. 4, para. [0088]-[0092]).; a logic chip 130/(131/132/133) disposed on an upper surface (top surface) of the package substrate (comprising “substrate” 120 and “dielectric layer” 160) and electrically connected to the first pad (see a first pad “contact” 123 corresponding to a solder bump/ball on substrate 160 in Fig. 4) (Fig. 4, para. [0084], [0085], [0087], [0089]); a heat sink (“heat spreader” 150) disposed on an upper surface (top surface) of the logic chip 130/(131/132/133) and electrically insulated from the package substrate (comprising “substrate” 120 and “dielectric layer” 160) (Fig. 4, para. [0082], [0085], [0087]); and a memory chip 140/(141/142) disposed on an upper surface (top surface) of the heat sink (“heat spreader” 150) .       


Claim(s) 1, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MUTHUR SRINATH et al. (U.S. 2019/0043772).
As to claim 1, MUTHUR SRINATH et al. disclose in Fig. 1A  a semiconductor package comprising:
a package substrate (“substrate” 130) (Fig. 1A, para. [0023]);
a logic chip (“logic” 199) disposed on an upper surface (top surface) of the package substrate (“substrate” 130)  and electrically connected to the package substrate (“substrate” 130) (Fig. 1A, para. [0026], [0028]); 
a heat sink (comprising “solder” 150 and “Epoxy flux” 125 utilized as a medium for heat transfer from the chip, para. [0044]) disposed on an upper surface (top surface) of the logic chip (“logic” 199) and configured to dissipate a heat generating from the logic chip (“logic” 199)  (Fig. 1A, para. [0044]);  
and a memory chip (“memory” 120) disposed on an upper surface (top surface) of the heat sink (comprising “solder” 150 and “Epoxy flux” 125 utilized as a medium for heat transfer from the chip, para. [0044]) and electrically connected to the package substrate (“substrate” 130) (see Fig. 1A, para. [0026] [0032], [0037], [0039]-[0040], [0044]). 
As to claim 11, as applied to claim 1 above, MUTHUR SRINATH et al. disclose in Fig. 1A all claimed limitations including the package further comprising:

a second molding member (“thermal interface material” 110) covering the heat sink (comprising “solder” 150 and “Epoxy flux” 125 utilized as a medium for heat transfer from the chip, para. [0044])  and the memory chip (“memory” 120) (Fig. 1A, para. [0026], [0032]).
As to claim 12, as applied to claims 1 and 11 above, MUTHUR SRINATH et al. disclose in Fig. 1A all claimed limitations including the package further comprising: an external heat sink (“copper (Cu) heat sink” 115) disposed on an upper surface (top surface) of the second molding member (“thermal interface material” 110) and connected to the heat sink (comprising “solder” 150 and “Epoxy flux” 125 utilized as a medium for heat transfer from the chip, para. [0044]) (Fig. 1A, para. [0023], [0026], [0032]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haba et al. (U.S. 2014/0357021) in view of MUTHUR SRINATH et al. (U.S. 2019/0043772).
As to claim 18, as applied to claim 14 above, Haba et al. disclose in Fig. 4 all claimed limitations except for a first molding member surrounding the logic chip; and a second molding member covering the heat sink and the memory chip.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Haba et al. by having a first molding member surrounding the logic chip; and a second molding member covering the heat sink and the memory chip as taught by MUTHUR SRINATH et al. in order to secure and protect the logic chip, memory chip and the heat sink in the semiconductor package.

Allowable Subject Matter
Claims 6-9 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: a semiconductor package comprising: a heat transfer line connecting the first dummy pad and the second dummy pad; a logic chip disposed on the substrate and connected to the first dummy pad; a conductive bump interposed between the logic chip and the first signal pad; a first dummy bump interposed between the first dummy pad and the logic chip; a second dummy bump .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JANG et al. (U.S 2020/0126882).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        April 10, 2021